Case 2:20-cv-02839-JAK-PLA Document 141 Filed 09/17/20 Page 1 of 2 Page ID #:1286




    1                                                                         JS-6
    2
    3
    4
    5
    6
    7
    8
    9
   10                      UNITED STATES DISTRICT COURT
   11                    CENTRAL DISTRICT OF CALIFORNIA
   12 SIMPLEAIR, INC.,                        CASE NO. 2:20-cv-02839-JAK (PLAx)
   13             Plaintiff,                  FINAL JUDGMENT
   14
             v.
   15
        GOOGLE LLC,
   16
                  Defendant.
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 2:20-cv-02839-JAK-PLA Document 141 Filed 09/17/20 Page 2 of 2 Page ID #:1287




    1         The motion by Defendant Google LLC (“Google”) to dismiss the Complaint of
    2 Plaintiff SimpleAir, Inc. (“SimpleAir”) was granted without leave to amend, i.e., with
    3 prejudice. Therefore, Final Judgment in this action is entered as follows:
    4         1.     SimpleAir cannot assert that Google infringes U.S. Patent Nos.
    5 8,656,048 (“the ’048 Patent”) and 8,639,838 (“the ’838 Patent”).
    6         2.     The Complaint of SimpleAir for patent infringement against Google is
    7 dismissed in its entirety with prejudice.
    8         3.    With the exception of resolution of any motion by Google seeking an
    9 award of attorneys’ fees and related nontaxable expenses pursuant to Fed. R. Civ. P.
   10 54(d), this Final Judgment resolves all claims asserted in this action.
   11         4.     Because Google is the prevailing party, it may apply to recover its costs
   12 as provided by Fed. R. Civ. P. 54(d)(1) and L.R. 54.
   13         5.      No later than 21 days after entry of this Final Judgment, Google may
   14 file a motion seeking an award of attorneys’ fees and related nontaxable expenses
   15 pursuant to 35 U.S.C. § 285 and Fed. R. Civ. P. 54(d). The Court retains jurisdiction
   16 to decide such a motion if it is filed.
   17
   18 IT IS SO ORDERED.
   19
   20
   21 Dated: September 17, 2020                      _________________________
                                                    John A. Kronstadt
   22
                                                    United States District Judge
   23
   24
   25
   26
   27
   28

                                                  -1-
